DETAILED ACTION
This is in response to the Patent Application filed 11/15/2019 wherein claims 1-6 are canceled and claims 7-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In accordance with 37CFR 1.83(a) and 1.84(o), the drawings (Figures 1-7) are objected to because:
the numerals associated with the graphical drawing symbols (boxes, rectangles, circles, etc) are not indicative as to what said symbol represents and so the functionality of the element cannot be determined. 
The unlabeled rectangular box(es) shown in the drawing should be provided with descriptive text labels. See MPEP 608.02(b) II.
In summary, elements in the drawing must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public (refer to example 1 below).  When the boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.
Example 1: elements in the drawings are labeled; fluid lines are solid; control signal lines are dashed lines; arrows show the direction of the fluid and control lines. 

    PNG
    media_image1.png
    565
    945
    media_image1.png
    Greyscale

Example 2: when boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.

    PNG
    media_image2.png
    378
    655
    media_image2.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-12 are objected to because of the following informalities:  
“each electric machine” (Claim 7, line 4; Claim 7, line 7; Claim 10, line 4; and Claim 10, line 7) is believed to be in error for - - each reversible electric machine - -;
“the engine shafts” (Claim 7, lines 4-5 and Claim 10, line 5) is believed to be in error for - - the at least two shafts - -;
“the one-way clutches” (Claim 7, lines 6-7 and Claim 10, line 7) is believed to be in error for - - the passive one-way clutches - -;
“the shafts” (Claim 7, lines 7-8; Claim 7, line 10; Claim 8, line 3; Claim 9, line 3; Claim 10, line 8; and Claim 10, line 10) is believed to be in error for - - the at least two shafts - -;
“the electric machines” (Claim 7, line 10; Claim 10, line 10; Claim 10, line 13; Claim 11, lines 2-3; Claim 11, line 3; Claim 11, line 4; and Claim 12, line 2) is believed to be in error for - - the two reversible electric machines - -;
“the first electric machine” (Claim 7, line 12 and Claim 10, line 12) is believed to be in error for - - a first reversible electric machine - -;
“the second of both shafts” (Claim 7, line 12 and Claim 10, line 12) is believed to be in error for - - another of both shafts - -;
“the second electric machine” (Claim 7, lines 12-13 and Claim 10, line 13) is believed to be in error for - - a second reversible electric machine - -;
“the machines” (Claim 9, line 3) is believed to be in error for - - the two reversible electric machines - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the engine shafts" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second of both shafts" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 are rejected for the same reasons above based on their dependency to claim 7.
Claim 10 recites the limitation "the engine shafts" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second of both shafts" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 are rejected for the same reasons above based on their dependency to claim 10.
Claim 11 recites the limitation "it" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first one of the engines operating in engine mode" in lines 3-4. It is unclear what operation or steps are required by an engine operating in “engine mode”. Therefore, the metes and bounds of the claim cannot be determined.
Claim 11 recites the limitation "the second one" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second one of the engines operating in generator mode" in lines 3-4. It is unclear what operation or steps are required by an engine operating in “generator mode”. Therefore, the metes and bounds of the claim cannot be determined.
Claim 12 recites the limitation "it" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ress, JR. et al. (US 2011/0154827) in view of Butt (US 2010/0133832) and Ullyott et al. (US 2014/0290265).
Regarding Independent Claim 7, Ress teaches (Figures 1-5) an architecture of a hybrid propulsive system (see Figures 1-2) for an aircraft (Paragraph 0011), 
comprising an engine (50) comprising at least two shafts (60a and 60b) rotating independently of one another (see Paragraph 0018),
the architecture (see Figures 1-2) further comprising two reversible electric machines (72a, 72b; see Figure 2 and Paragraph 0029),
wherein a rotor (at 78a and 78b; see Figure 2 and Figure 4) of each electric machine (72a and 72b; see Figures 2 and 4) is connected to (see Figure 2) each of the engine shafts (60a and 60b) by a respective transmission (at 68a and 68b; see Figures 2-3),
each of the transmissions (at 68a, 68b; see Figures 2-3) comprising a disengaging coupling (74a, 74b, 76a, 76b; see Figures 3-4),
the shafts (60a and 60b) having either reversed directions of rotation, or identical directions of rotation (the shafts will unavoidably be rotating in either the same direction or different directions), one of the transmissions (at 68a or 68b) then including a direction of rotation reversed (see Paragraphs 0027-0028), and
enabling at least one of the shafts (60a or 60b) to be driven by both electric machines (72a and 72b; see Figures 2-3 and Paragraph 0029), and also enabling electricity to be generated (see abstract, Paragraph 0029, and Paragraph 0038) from one of both shafts (60a or 60b) by the first electric machine (72a), simultaneously to driving (see abstract, Paragraph 0029, and Paragraph 0038) the second of both shafts (60a or 60b) by the second electric machine (72b).
Although Ress teaches a clutch can be used to selectively couple the power off-take shafts to the LP and HP shafts and a clutch can be sued to selectively couple the power devices to the power off-take shafts (see Paragraphs 0025 and 0030), Ress does not teach that the transmissions include disengaging couplings that are passive one-way clutches, and the one-way clutches of each electric machine have opposite disengagement directions of rotation. Ress also does not teach that the two electric machines are connected to a distribution network or a system for controlling the electric machines.
Butt teaches (Figures 1-2) the use of disengaging couplings (see Figure 1) that are passive one-way clutches (33, 34) between an electric machine (30) and engine shafts (27, 28), and the one-way clutches (33, 34) of the electric machines (30) have opposite disengagement directions of rotation (see Paragraphs 0014 and 0026-0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ress to include the disengaging couplings that are passive one-way clutches, and the one-way clutches of each electric machine have opposite disengagement directions of rotation, as taught by Butt, in order to selectively couple the shafts of the engine to the electric machine (Paragraph 0024 of Butt). Ress in view of Butt does not teach that the two electric machines are connected to a distribution network or a system for controlling the electric machines.
Ullyott teaches (Figures 1-8) two electric machines (36, 38) which are connected to a distribution network (68; see Figures 3-4). Ullyott also teaches (Figures 1-8) a system for controlling (40) the electric machines (36, 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ress in view of Butt to include the system for controlling the electric machines and the electric machines being connected to a distribution network, as taught by Ullyott, in order to transfer power at the appropriate frequency between the electric motors/generators (Paragraphs 0021 and 0028-0029 of Ullyott).
It is further noted that a simple substitution of one known element (in this case, the clutch system as taught by Ress) for another (in this case, the clutch system as taught by Butt) to obtain predictable results (in this case, to selectively couple the engine shafts to the electric machines) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 8, Ress in view of Butt and Ullyott teaches the invention as claimed and as discussed above. Ress in view of Butt and Ullyott does not teach, as discussed so far, wherein the control system enables electricity to be generated from one of the shafts, by one or two electric machines.
Ullyott teaches (Figures 1-8) a control system (40) that enables electricity to be generated (Paragraphs 0028-0030) form one of the shafts (32, 24), by one or two electric machines (36 or 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ress in view of Butt and Ullyott in order to convert the electricity produced from the rotation of the engine shaft to the appropriate frequency and transfer it to a power transfer device (see Paragraphs 0028-0029 of Ullyott).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ress, JR. et al. (US 2011/0154827) in view of Butt (US 2010/0133832) and Ullyott et al. (US 2014/0290265) as applied to claim 7 above, and further in view of Obrecht et al. (WO 2016/020618).
Regarding Claim 9, Ress in view of Butt and Ullyott teaches the invention as claimed and as discussed above. Ress in view of Butt and Ullyott does not teach, as discussed so far, wherein the transmissions comprise unequal rotating speed reducing ratios between the rotor of at least one of the machines and the shafts of the engine.
Obrecht teaches (Figures 1-7) means that provide unequal rotating speed ratios (17) between the rotor of an electric machine (7, 8) and the shafts of an engine (10, 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ress in view of Butt and Ullyott to include the unequal rotating speed reducing ratios between the rotor of at least one of the machines and the shafts of the engine, as taught by Obrecht, in order to reduce the rotation speed of the power take-offs to values compatible with the operation of the equipment which they drive (see Paragraph 0029 of Obrecht).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 2018/0291807) in view of Ress, JR. et al. (US 2011/0154827), Butt (US 2010/0133832) and Ullyott et al. (US 2014/0290265).
Regarding Independent Claim 10, Dalal teaches (Figures 1-5) an aircraft (10), comprising a plurality of engines (102, 104) each being provided with an architecture (see Figures 1 and 3) for a hybrid propulsion (see title, abstract) and comprising at least two shafts rotating independently of one another (34, 36), the architecture (see Figures 1 and 3) comprising two electric machines (350 and 352) which are connected to a distribution network (310) and the electric machines (350 and 352) of all the engines (102 and 104) are connected to an energy supplying device (374). Dalal does not teach that the architecture further comprising two reversible electric machines connected to a distribution network, wherein a rotor of each electric machine is connected to each of the engine shafts by a respective transmission, each of the transmissions comprising a disengaging coupling, the disengaging couplings are passive one-way clutches, and the one-way clutches off each electric machine have opposite disengagement directions of rotation, the shafts having either reversed directions of rotation, or identical directions of rotation, one of the transmissions then including a direction of rotation reversed, and in that it comprises a system for controlling the electric machines enabling at least one of the shafts to be driven by both electric machines, and also enabling electricity to be generated from one of both shafts by the first electric machine, simultaneously to driving the second of both shafts by the second electric machine.
Ress teaches (Figures 1-5) an architecture of a hybrid propulsive system (see Figures 1-2) for an aircraft (Paragraph 0011), comprising an engine (50) comprising at least two shafts (60a and 60b) rotating independently of one another (see Paragraph 0018), the architecture (see Figures 1-2) further comprising two reversible electric machines (72a, 72b; see Figure 2 and Paragraph 0029), wherein a rotor (at 78a and 78b; see Figure 2 and Figure 4) of each electric machine (72a and 72b; see Figures 2 and 4) is connected to (see Figure 2) each of the engine shafts (60a and 60b) by a respective transmission (at 68a and 68b; see Figures 2-3), each of the transmissions (at 68a, 68b; see Figures 2-3) comprising a disengaging coupling (74a, 74b, 76a, 76b; see Figures 3-4), the shafts (60a and 60b) having either reversed directions of rotation, or identical directions of rotation (the shafts will unavoidably be rotating in either the same direction or different directions), one of the transmissions (at 68a or 68b) then including a direction of rotation reversed (see Paragraphs 0027-0028), and enabling at least one of the shafts (60a or 60b) to be driven by both electric machines (72a and 72b; see Figures 2-3 and Paragraph 0029), and also enabling electricity to be generated (see abstract, Paragraph 0029, and Paragraph 0038) from one of both shafts (60a or 60b) by the first electric machine (72a), simultaneously to driving (see abstract, Paragraph 0029, and Paragraph 0038) the second of both shafts (60a or 60b) by the second electric machine (72b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalal to have the architecture comprise two reversible electric machines connected to a distribution network, wherein a rotor of each electric machine is connected to each of the engine shafts by a respective transmission, each of the transmissions comprising a disengaging coupling, the disengaging couplings are passive one-way clutches, and the one-way clutches off each electric machine have opposite disengagement directions of rotation, the shafts having either reversed directions of rotation, or identical directions of rotation, one of the transmissions then including a direction of rotation reversed, and in that it comprises a system for controlling the electric machines enabling at least one of the shafts to be driven by both electric machines, and also enabling electricity to be generated from one of both shafts by the first electric machine, simultaneously to driving the second of both shafts by the second electric machine, as taught by Ress, in order to provide for the transfer of power to and from the engine shafts and the power devices (see Paragraphs 0021-0022 of Ress).
Although Ress teaches a clutch can be used to selectively couple the power off-take shafts to the LP and HP shafts and a clutch can be sued to selectively couple the power devices to the power off-take shafts (see Paragraphs 0025 and 0030), Dalal in view of Ress does not teach that the transmissions include disengaging couplings that are passive one-way clutches, and the one-way clutches of each electric machine have opposite disengagement directions of rotation. Dalal in view of Ress also does not teach that the two electric machines are connected to a distribution network or a system for controlling the electric machines.
Butt teaches (Figures 1-2) the use of disengaging couplings (see Figure 1) that are passive one-way clutches (33, 34) between an electric machine (30) and engine shafts (27, 28), and the one-way clutches (33, 34) of the electric machines (30) have opposite disengagement directions of rotation (see Paragraphs 0014 and 0026-0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dala in view of Ress to include the disengaging couplings that are passive one-way clutches, and the one-way clutches of each electric machine have opposite disengagement directions of rotation, as taught by Butt, in order to selectively couple the shafts of the engine to the electric machine (Paragraph 0024 of Butt). Dalal in view of Ress and Butt does not teach that the two electric machines are connected to a distribution network or a system for controlling the electric machines.
Ullyott teaches (Figures 1-8) two electric machines (36, 38) which are connected to a distribution network (68; see Figures 3-4). Ullyott also teaches (Figures 1-8) a system for controlling (40) the electric machines (36, 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalal in view of Ress and Butt to include the system for controlling the electric machines and the electric machines being connected to a distribution network, as taught by Ullyott, in order to transfer power at the appropriate frequency between the electric motors/generators (Paragraphs 0021 and 0028-0029 of Ullyott).
It is further noted that a simple substitution of one known element (in this case, the clutch system as taught by Ress) for another (in this case, the clutch system as taught by Butt) to obtain predictable results (in this case, to selectively couple the engine shafts to the electric machines) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 2018/0291807) in view of Ress, JR. et al. (US 2011/0154827), Butt (US 2010/0133832) and Ullyott et al. (US 2014/0290265) as applied to claim 10 above, and further in view of Morgan (US 2013/0139518).
Regarding Claim 11, Dalal in view of Ress, Butt, and Ullyott teaches the invention as claimed and as discussed above. Dalal in view of Ress, Butt, and Ullyott does not teach, as discussed so far, wherein it comprises a control system enabling a first one of the engines to be driven by another one of the engines via the electric machines, the electric machines of the first one of the engines operating in engine mode and the electric machines of the second one of the engines operating in generator mode.
Morgan teaches (Figures 1-2) aircraft engines (10, 30), wherein a control system (36) enabling a first one of the engines (30) to be driven by another one of the engines (10) via the electric machine (28, 38; see Figure 2 and Paragraph 0018), the electric machines (the low spool generator and integrated starter/generator of engine 30; see Figure 2) of the first one of the engines (30) operating in engine mode (a mode where the engine is operating; see Figure 2 and Paragraph 0018) and the electric machines (the low spool generator and integrated starter/generator of engine 10; see Figure 2) of the second one of the engines operating in generator mode (see Paragraphs 0016-0018 and Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalal in view of Ress, Butt, and Ullyott to include the control system enabling a first one of the engines to be driven by another one of the engines via the electric machines, the electric machines of the first one of the engines operating in engine mode and the electric machines of the second one of the engines operating in generator mode, as taught by Morgan, in order to extract power from one engine and transfer the power to another engine to improve fuel efficiency, increase the stall margin, and/or to allow for better acceleration time (see Paragraphs 0018-0019 of Morgan).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 2018/0291807) in view of Ress, JR. et al. (US 2011/0154827), Butt (US 2010/0133832) and Ullyott et al. (US 2014/0290265) as applied to claim 10 above, and further in view of Obrecht et al. (WO 2016/020618).
Regarding Claim 12, Dalal in view of Ress, Butt, and Ullyott teaches the invention as claimed and as discussed above. Dalal in view of Ress, Butt, and Ullyott does not teach, as discussed so far, wherein it comprises an energy supplying device, connected to the electric machines, and which comprises a turbogenerator and/or an energy storing device.
Obrecht teaches (Figures 1-6) an energy supplying device (at 9, supplying energy w6; see Figure 2), connected to the electric machines (7, 8), and which comprises an energy storing device (at 9, storing energy w4; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalal in view of Ress, Butt, and Ullyott to include the energy supplying device, connected to the electric machines, and which comprises an energy storing device, as taught by Obrecht, in order to store electrical energy from an electricity generator and provide a de-storage of a quantity of energy from the storage means to an electric motor (Paragraph 0031-0032 and 0040-0042 of Obrecht).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741